Citation Nr: 0709159	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for coronary artery disease, status post coronary artery 
bypass graft.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
December 1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
coronary artery disease with a noncompensable evaluation 
effective May 6, 2002.  

The Board remanded the case to the RO for further development 
in July 2005.  
In a December 2006 rating decision, after receiving new 
evidence, the RO granted a 10 percent evaluation for coronary 
artery disease, effective May 6, 2002, the date of the claim.  
All development has been completed and the case is once again 
before the Board for review.


FINDING OF FACT

The veteran is on continuous medication therapy for coronary 
artery disease.  Stress testing reflects a workload of 11.7 
METs, examination revealed good exercise tolerance, and an 
echocardiogram reflects normal left ventricular size and 
systolic function.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
coronary artery disease, status post coronary artery bypass 
graft, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Codes 7005, 7017 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his initial service 
connection claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  VA also asked the veteran to provide any 
evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, the March 2003 letter addressed the veteran's 
original application for service connection.  In May 2003, 
the RO awarded service connection for coronary artery 
disease, effective the date of the claim.  Therefore, the 
March 2003 letter served its purpose in providing VCAA notice 
and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's current appeal is for a higher initial 
evaluation for coronary artery disease.  The RO issued a 
statement of the case in April 2004, providing the veteran 
with pertinent criteria for establishing a higher initial 
rating.  Thus, the Board finds that VA complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 
38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

Diagnostic Codes 7005 (arteriosclerotic heart disease 
(coronary artery disease)) and 7017 (coronary bypass surgery) 
both assign a 100 percent evaluation for documented coronary 
artery disease resulting in chronic congestive heart failure; 
or when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or with left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005, 
7017 (2006).  (Diagnostic Code 7017 also provides a 100 
percent rating for three months following hospital admission 
for surgery).  A 60 percent evaluation is assigned for 
coronary artery disease resulting in more than one episode of 
acute congestive heart failure in the past year; or when a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or with left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  A 30 percent evaluation 
is assigned when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or with evidence of cardiac 
hypertrophy or dilation on an electrocardiogram, 
echocardiogram, or x-ray.  Id.  A 10 percent evaluation is 
assigned when a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or with continuous medication 
required.  Id.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute. 38 C.F.R. § 4.104, Note 2 (2006).  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used. Id.

During an April 2003 VA examination, the veteran reported 
having weakness and that he was dizzy sometimes after he bent 
down.  He denied syncope, chest pain, heart failure, 
shortness of breath, paroxysmal nocturnal dyspnea, and 
orthopena.  He had no further surgery, paricarditis, or 
endocarditis.  He could walk more than a mile without any 
trouble, and was taking care of a 32-acre yard although the 
Board does observe that the veteran later clarified in his 
notice of disagreement that while he owns 32 acres, only one 
acre actually requires care which he performs over the space 
of several days.  His medications included Zocor, Irbesartan, 
and aspirin.  Physical examination showed that the veteran 
walked without any distress.  His blood pressure was measured 
at 130/80, 140/80, and 135/75; respiration was measured at 16 
per minute, and his heart rate was at 68 beats per minute.  
He had normal first and second heart sounds with regular rate 
and rhythm.  An electrocardiogram reflected normal sinus 
rhythm with no ischemic changes.  A treadmill exercise stress 
test showed a MET of 11.7.  The examiner noted an impression 
of very good exercise tolerance.  The veteran was diagnosed 
with coronary artery disease, status post coronary artery 
bypass graft.  The veteran had occasional dizziness and 
fatigue after his surgery, no episode of heart failure, and a 
good functional level.  

The veteran was monitored on May 2005 for arterial 
fibrillation. (See Treatment Reports from the Herman Area 
District Hospital, May 2005 to August 2005).  A June 2005 
echocardiogram report reflects normal left ventricular size 
and systolic function, and an estimated ejection fraction of 
55 percent.  Id.   

In a June 2005 treatment report, Dr. R.M.D. stated that the 
veteran was seen a month prior for intermittent atrial 
fibrillation.  He noted that the veteran had no chest pain, 
shortness of breath, or syncope and that an echocardiogram 
showed no major pathology.  The veteran was started on 
Coumadin and Corgard.  

In a July 2005 treatment report, Dr. J.P.H. noted that the 
veteran most recently had an episode of palpitations when he 
was working in his yard in the heat.  The veteran was 
assessed with atrial fibrillation with, at times, a rapid 
ventricular response.  The veteran had no recent episodes of 
chest pain or discomfort, no syncope or near syncope, and no 
shortness of breath.  Cardiac examination revealed no gallop, 
rub or click.  A II/VI systolic murmur along the left sternal 
border was evident.  No diastolic murmur was noted.  Dr. 
J.P.H. noted that an echocardiogram revealed good overall 
left ventricular function and normal chamber sizes with a 
normal sized left atrium.  The results of a cardiac Doppler 
study were noted to be essentially unremarkable.   

In an August 2005 follow up report, Dr. R.M.D. stated that he 
saw the veteran in June 2005.  Since that time, the veteran 
had no palpitations, had not appreciated an irregular pulse, 
had no chest pain, shortness of breath, or syncope.   

An October 2006 VA examination shows that the veteran denied 
shortness of breath, dyspnea on exertion, orthopena, 
paroxysmal nocturnal dyspnea, loss of consciousness, syncope, 
and palpitations.  He did report fatigue or drowsiness after 
starting medical therapy in 1999, and dizziness with 
orthostatic changes. The examiner noted that the veteran took 
care of his yard and walked 2 miles a day.  Active outpatient 
medications include Avapro, Nadolol, Coumadin, and Zocor.  On 
examination, there were no murmurs, rubs, or gallops on first 
and second heart sounds.  The veteran had an ejection 
fraction of 55 percent.  The examiner summarized the results 
of the April 2003 stress test.  The examiner stated that 
there was no active chest pain, no shortness of breath, and 
no limitation on activities of daily living on medical 
therapy.  The examiner stated that dizziness could be 
secondary to orthostatic hypotension secondary to 
medications.  The veteran's atrial fibrillation was rate 
controlled on Coumadin.  

The Board finds that the veteran's coronary artery disease 
does not result in dyspnea, fatigue, angina, dizziness, or 
syncope with a workload between 5 to 7 METs; and there is no 
evidence of cardiac hypertrophy or dilation on an 
electrocardiogram, echocardiogram, or x-ray to warrant a 
higher 30 percent evaluation.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7017 (2006).  An April 2003 stress 
test showed a MET of 11.7.  The veteran could walk more than 
a mile without any trouble and was noted to have good 
exercise tolerance.  Private treatment records from June 2005 
to August 2005 show that although the veteran was seen for 
atrial fibrillation, he did not have chest pain, shortness of 
breath, or syncope.  The October 2006 VA examiner stated that 
there was no active chest pain, no shortness of breath, and 
no limitation on activities of daily living on medical 
therapy.  The veteran walked 2 miles a day.  An April 2003 
electrocardiogram reflects normal sinus rhythm with no 
ischemic changes. A June 2005 echocardiogram report reflects 
normal left ventricular size and systolic function.  

The Board notes that the veteran did report fatigue or 
drowsiness with medication and dizziness with orthostatic 
changes.  However, dizziness and fatigue were not related to 
the level of METs at which these two symptoms developed with 
exercise testing.  See 38 C.F.R. § 4.104, Note 2 (2006).  The 
October 2006 VA examiner indicated, instead, that dizziness 
could be secondary to medications.  Thus, the Board finds 
that the criteria for a higher 30 percent evaluation for 
coronary artery disease have not been met. 

The veteran's coronary artery disease is not shown to in more 
than one episode of acute congestive heart failure within one 
year; dyspnea, fatigue, angina, dizziness, or syncope with a 
workload between 3 to 5 METs; or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent to warrant a 
higher 60 percent evaluation. Id.  The Board notes that the 
October 2006 VA examination and a June 2005 echocardiogram 
report reflect an estimated ejection fraction of 55 percent.  
Moreover, the Board notes that the veteran's coronary artery 
disease does not result in chronic congestive heart failure; 
dyspnea, fatigue, angina, dizziness, or syncope with a 
workload of 3 METs or less; or left ventricular dysfunction 
with an ejection fraction of less than 30 percent, to warrant 
a 100 percent evaluation. Id. 

C. Conclusion

The preponderance of the evidence is against finding that the 
veteran's coronary artery disease, status post coronary 
artery bypass graft, has increased to warrant a higher rating 
evaluation.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

A higher initial evaluation in excess of 10 percent for 
coronary artery disease, status post coronary artery bypass 
graft is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


